  Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 HAKEEM BAKER, et al.,

                Plaintiffs,                                CIVIL ACTION NO.: 4:18-cv-267

        v.

 G4S SECURE SOLUTIONS (USA) INC.,

                Defendant.


                                           ORDER

       In this lawsuit, thirty-nine current and former employees of Defendant G4S Secure

Solutions (USA), Inc. (“G4S”) allege that the company mishandled their personal information by

improperly sharing their social security numbers with other employees and also by misplacing

documents containing the information. (Doc. 10.) Plaintiffs claim this conduct constitutes

negligence and invasion of privacy, entitling them to damages. (Id.) The case is presently before

the Court on Defendant G4S’s Motion to Dismiss, (doc. 11), to which Plaintiffs have filed a

Response, (doc. 14), and Defendant, in turn, has filed a Reply, (doc. 15). For the reasons explained

more fully below, the Court GRANTS Defendant’s Motion to Dismiss, (doc. 11).

                                        BACKGROUND

       According to the Amended Complaint, all thirty-nine named Plaintiffs are employees of

Defendant G4S, which is a security services provider. (Doc. 10, p. 4.) At some undisclosed time,

G4S entered into a contract to provide security services on a college campus in Savannah, Georgia.

(Id.) “[M]any of the Plaintiffs” had worked for the college’s previous security services provider

and were hired by G4S to continue working on the campus as G4S employees. (Id.) As part of
  Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 2 of 12



the hiring process for these Plaintiffs (who are not specified by name), G4S requested that each

individual provide, among other items, a copy of his or her social security card. (Id.) Plaintiffs

assert that G4S had “no policies in place to prevent the release or misappropriation of employee

[s]ocial [s]ecurity numbers,” and that G4S requested this information multiple times because it

had lost the information. (Id. at pp. 4–5.)

        Plaintiffs specifically allege that G4S’s employee Billy Knight gave another employee,

Bradley Harris, a copy of a 55-page schedule that listed the hours that employees were set to work

the week of October 1, 2018. (Id. at p. 5.) For some reason, this schedule also listed each of those

employees’ social security numbers. (Id.) Harris—who Plaintiffs allege did not have the right or

authority to have the social security information—then took this document home with him,

scanned it to his computer, and sent it to eight G4S supervisors using his unsecured private internet

connection. (Id.) He also “cause[d] several copies” of the document to be printed and left in patrol

cars. (Id.) According to Plaintiffs, these hard copies have disappeared and are believed to have

been thrown away. (Id.) Plaintiffs finally claim that, on October 5, 2018, unnamed G4S

representatives, including supervisors assigned to the campus and an “account manager” met “to

discuss the release for [sic] employee [s]ocial [s]ecurity numbers,” and during the meeting the

account manager told the supervisors to “not bring up what happened to everyone’s [s]ocial

[s]ecurity numbers,” that “[i]t only went out to supervisors,” and that “[i]t never happened.” (Id.

at p. 6.) The Amended Complaint also notes that identity theft is increasing in the United States.

(Id.)

        Plaintiffs filed suit against G4S in Chatham County Superior Court seeking damages for

invasion of privacy and for the handling of their social security numbers. (Doc. 1-1, pp. 5–10;




                                                 2
    Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 3 of 12



doc. 10, pp. 6–7.) G4S removed the case to this Court, (doc.1), and filed its Motion to Dismiss,

(doc. 11). 1 Plaintiffs then filed a Response, (doc. 14), and G4S filed a Reply, (doc. 15).

                                     STANDARD OF REVIEW

        Federal Rule of Civil Procedure 8(a)(2) requires a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

pleading standard “does not require ‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Where, as here, a

defendant brings a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must “accept[] the allegations in the complaint as true and constru[e] them in the light most

favorable to the plaintiff.” Belanger v. Salvation Army, 556 F.3d 1153, 1155 (11th Cir. 2009)

(citing Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1262 (11th Cir. 2004)). “A complaint

must state a facially plausible claim for relief, and ‘[a] claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Wooten v. Quicken Loans, Inc., 626 F.3d 1187,

1196 (11th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A pleading that

offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action’”

does not suffice. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

        “The plausibility standard is not akin to a probability requirement, but it asks for more than

a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of the line between possibility and


1
 Plaintiffs also filed their Amended Complaint while in Chatham County Superior Court. (Doc. 10.)
However, the Amended Complaint was not initially included in the record when Defendant removed the
action to this Court. (Doc. 1.) After being ordered by the Court, (doc. 9), Plaintiffs filed a copy of their
Amended Complaint on October 2, 2019, (doc. 10).


                                                     3
     Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 4 of 12



plausibility of entitlement to relief.” Id. (internal punctuation and citation omitted). While a court

must accept all factual allegations in a complaint as true, this tenet “is inapplicable to legal

conclusions.    Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient. Id. (internal citation omitted). In addition, when a

dispositive issue of law allows for no construction of the complaint’s allegation to support the

cause of action, dismissal is appropriate. Neitzke v. Williams, 490 U.S. 319, 326 (1989).

                                           DISCUSSION

         G4S argues that Plaintiffs’ Amended Complaint should be dismissed for several reasons.

(See generally doc. 11.) First, G4S asserts that the Court does not have subject matter jurisdiction

to hear this case because Plaintiffs lack Article III standing. (Id. at pp. 6–9.) Additionally, G4S

argues that even if Plaintiffs have Article III standing, dismissal is still appropriate because

Plaintiffs have not alleged sufficient facts to adequately plead either their negligence or their

invasion of privacy claim. (Id. at pp. 9–15.) For the following reasons, the Court agrees with both

arguments and GRANTS Defendant’s Motion to Dismiss. (Doc. 11.)

I.       Article III Standing

         G4S asserts that Plaintiffs have failed to allege a concrete and particularized injury, and

because of this, they lack Article III standing. (Doc. 11, p. 6.) “[S]tanding is a threshold question

that must be explored at the outset of any case.” Corbett v. Transp. Sec. Admin., 930 F.3d 1225,

1232 (11th Cir. 2019). “To satisfy the standing requirement, a plaintiff must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Debernardis v. IQ Formulations, LLC,

942 F.3d 1076, 1083 (11th Cir. 2019) (internal quotation and citation omitted). In addition, an

injury in fact must be both “(a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical.” Women’s Emergency Network v. Bush, 323 F.3d 937, 943 (11th Cir.


                                                   4
    Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 5 of 12



2003). “[O]ne cannot merely allege that an injury will be suffered at ‘some time’ in the future.”

31 Foster Children v. Bush, 329 F.3d 1255, 1267 (11th Cir. 2003). Finally, “[t]he plaintiff bears

the burden of establishing each element” for Article III standing. Cordoba v. DIRECTV, LLC,

942 F.3d 1259, 1268 (11th Cir. 2019) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).

        Here, Plaintiffs allege that a scanned document containing their social security numbers 2

was sent over an unsecure internet server to multiple individuals who worked as supervisors for

G4S. (Doc. 10, p. 5.) In addition, they assert that a G4S employee printed copies of the document

containing their social security numbers and placed them in patrol cars, and that these copies were

eventually lost or thrown away. (Id.) Plaintiffs say that they are experiencing “anguish and

suffering” because they fear that unknown individuals could obtain and use their social security

information to negatively impact their credit ratings and steal their identities. (Id. at pp. 6–7.) G4S

argues that these allegations constitute nothing more than a speculative fear that people could find

this information and steal their identities, and that this is not a sufficient injury to provide Plaintiffs

with standing. (Doc. 11, pp. 6–8.)

        “[F]uture injury that depends on either the random or unauthorized acts of a third party is

too speculative to satisfy standing requirements.” 31 Foster Children, 329 F.3d at 1266. This is

exactly the type of injury that Plaintiffs allege here. The Amended Complaint makes no allegation




2
  The Amended Complaint, which is far from a paragon of clarity, never actually alleges that each and
every one of the thirty-nine named Plaintiffs (and their social security numbers) were included in the
document, which is described as disclosing information regarding only those employees who were
scheduled to work the week of October 1, 2018. (See generally doc. 11.) The Amended Complaint also
does not clearly allege that all of the thirty-nine named Plaintiffs had been employed by the previous
security provider and thus were in the group of individuals who were repeatedly asked, during the re-hire
process, for their social security information because it had been lost. (Id.) Nonetheless, in an abundance
of caution and because their claims fail even if they all fall into either or both of these categories, the Court
assumes for purposes of the Motion to Dismiss that all thirty-nine Plaintiffs were rehires whose social
security information was “lost” during the on-boarding process and also that all thirty-nine Plaintiffs’ social
security numbers were listed on the at-issue scheduling document.


                                                       5
  Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 6 of 12



that anyone other than G4 employees actually acquired the social security numbers, or that any

identity theft occurred that could be linked to the at-issue document. Thus, because Plaintiffs’

only injury is the fear that their social security numbers could be used for identity theft in the

future, they are unable to meet the standing requirement. See Irwin v. RBS Worldpay, Inc., No.

1:09-CV-0033-CAP, 2010 WL 11570892, at *3 (N.D. Ga. Feb. 5, 2010) (no standing where

plaintiff could only allege the risk of future identity theft and could not allege that some identity

theft had already occurred).

       Plaintiffs cite no cases from the Eleventh Circuit to support their claim that they have

standing, and the two cases they cite from other circuits are distinguishable. In Dieffenbach v.

Barnes & Noble, Inc., hackers stole customer credit card information from retailer Barnes & Noble.

Dieffenbach v. Barnes & Noble, Inc., 887 F.3d 826, 827 (7th Cir. 2018). Several of the customers

whose information had been stolen sued Barnes & Noble. Id. The store sought to dismiss the

action, asserting that the customers had not suffered an injury, but the United States Court of

Appeals for the Seventh Circuit confirmed its position (from prior cases) that “consumers who

experience a theft of their data indeed have standing . . . .” Id. at 828. Similarly, in In re

Zappos.com, Inc., after their personal information was stolen from online retailer Zappos.com, a

group of customers sued Zappos.com for failing to adequately protect their information. In re

Zappos.com, Inc., 888 F.3d 1020, 1023 (9th Cir. 2018). The United States Court of Appeals for

the Ninth Circuit had to decide whether an alleged “‘imminent’ risk of identity theft or fraud” was

a sufficient injury for standing purposes. Id. The Ninth Circuit determined that the customers had

standing; however, like in Dieffenbach, this conclusion was based heavily upon the fact that the

customer information had actually been stolen and was, thus, in the hands of third parties. Id. at

1027. Unlike the plaintiffs in Dieffenbach and In re Zappos.com, Plaintiffs here have not alleged




                                                 6
    Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 7 of 12



that anyone has actually stolen or even ended up having possession of their social security

numbers. Thus, these cases do not support Plaintiffs’ argument that they have standing.

        In their Response, Plaintiffs assert—for the first time—that “[g]roups of Plaintiffs, usually

four or five of [sic] individuals, have had their [s]ocial [s]ecurity number[s] utilized in attempts to

gain . . . cable service through Comcast.” (Doc. 14, p. 1.) Additionally, “several” Plaintiffs allege

that their social security numbers were “used in an attempt to purchase an automobile . . . .” (Id.)

Plaintiffs do not specify who amongst them has allegedly experienced these attempted uses of their

social security numbers. Regardless, “[i]t is a basic principle that the complaint may not be

amended by the briefs in opposition to a motion to dismiss . . . .” Thomason v. Nachtrieb, 888

F.2d 1202, 1205 (7th Cir. 1989); see also Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959

(11th Cir. 2009) (“A court's review on a motion to dismiss is ‘limited to the four corners of the

complaint.’”) (quoting St. George v. Pinellas Cty., 285 F.3d 1334, 1337 (11th Cir. 2002)). Thus,

Plaintiffs’ new allegations cannot help them establish standing. 3 Accordingly, for the reasons

given above, the Court GRANTS Defendant’s Motion to Dismiss for lack of Article III standing.

II.     Plaintiffs’ Negligence Claim

        Although not explicitly set forth in their Amended Complaint, Plaintiffs seem to assert a

negligence claim against G4S. (Doc. 10, pp. 6–7.) They allege that G4S had “no policies in place



3
  Plaintiffs never filed a motion to further amend their Amended Complaint with the allegations from their
Response brief. As such, the Court is under no obligation to grant them leave to amend. See Burger King
Corp. v. Weaver, 169 F.3d 1310, 1318 (11th Cir. 1999) (“Although leave to amend should be liberally
granted, a trial court is not required sua sponte to grant leave to amend prior to making its decision.”).
However, granting leave to amend is also inappropriate here because even if these new allegations
established standing, Plaintiffs’ assertions would still be insufficient to establish a claim for relief, as
explained in Discussion Sections II and III, infra. See Dragash v. Fed. Nat’l Mortg. Ass’n, 700 F. App’x
939, 946 (11th Cir. 2017) (per curiam) (“While leave to amend ordinarily should be freely given, a district
court need not grant even a pro se plaintiff leave to amend where amendment would be futile.”) (citing
Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007)).




                                                     7
  Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 8 of 12



to prevent the release or misappropriation” of their social security numbers. (Id. at p. 6.)

Furthermore, they assert that G4S sent their private information over the internet in a way that was

not secure and also that it did not properly dispose of hard copies of material containing that

information. (Id. at pp. 5–6.) In tort actions like this, “Georgia continues to apply the traditional

choice of law principles of lex loci delicti.” nVision Global Tech. Sols., Inc. v. Cardinal Health 5,

LLC., 887 F. Supp. 2d 1240, 1271 (N.D. Ga. 2012) (internal quotations and citation omitted).

“[T]he rule of lex loci delicti [] requires application of the substantive law of the place where the

tort or wrong occurred.” Carroll Fulmer Logistics Corp. v. Hines, 710 S.E.2d 888, 890 (Ga. Ct.

App. 2011). The parties do not dispute that the events giving rise to this action took place in the

state of Georgia. Thus, Plaintiffs’ claim for negligence—to the extent they intended to assert

one—is governed by Georgia law.

       In Georgia, “[t]he essential elements of a negligence claim are the existence of a legal duty;

breach of that duty; a causal connection between the defendant’s conduct and the plaintiff’s injury;

and damages.” Seymour Elec. and Air Conditioning Serv., Inc. v. Statom, 710 S.E.2d 874, 877

(Ga. Ct. App. 2011). Thus, the threshold issue is whether G4S owed a duty to Plaintiffs to protect

their information. “The existence of a legal duty is a question of law for the court.” Rasnick v.

Krishna Hosp., Inc., 713 S.E.2d 835, 837 (Ga. 2011).

       The Supreme Court of Georgia recently grappled with whether Georgia law imposes an

independent duty to “safeguard and protect . . . personal information.” Dep’t of Labor v.

McConnell, 828 S.E.2d 352, 358 (Ga. 2019). In that case, the Georgia Department of Labor

created a spreadsheet that included the social security numbers of individuals who had applied for

unemployment benefits. Id. at 356. Sometime after the spreadsheet was compiled, a Department

employee accidently emailed it to approximately 1,000 recipients. Id. There was no indication,




                                                 8
    Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 9 of 12



however, that any identity theft or resulting unauthorized charges had occurred. Id. The plaintiff,

whose information had been in the email, sued the Department for, among other things, negligence.

Id. He “alleged that the Department owed a duty to [him] and [to] proposed class members to

safeguard and protect their personal information,” a duty he claimed was “based on a purported

common law duty ‘to all the world not to subject [others] to an unreasonable risk of harm.’” Id.

at 358 (quoting Bradley Ctr., Inc. v. Wessner, 296 S.E.2d 693, 695 (Ga. 1982)). The Georgia

Supreme Court, however, explained that the language the plaintiff was relying on from a prior

case, Bradley Center, Inc., was “not a correct statement of the law” and the court clarified that no

such duty exists under Georgia law. Id. In addition, the Court examined two Georgia statutes—

O.C.G.A. §§ 10-1-910 and 10-1-393.8—and found that neither created “a duty to protect . . .

information against negligent disclosure.” 4 Id. As a result, the Georgia Supreme Court held that

the plaintiff’s complaint had been appropriately dismissed for failure to state a claim. Id.

        Plaintiffs’ allegations here fall squarely within the reasoning of McConnell. At best, the

Amended Complaint asserts that G4S mishandled Plaintiffs’ social security numbers, creating the

possibility that they could be stolen and misused. Thus, even if a jury could find that G4S’s

conduct was negligent, it is irrelevant because, under McConnell, G4S did not have a duty to


4
  Under O.C.G.A. § 10-1-393.8(a)(1), a “corporation shall not [p]ublicly post or publicly display in any
manner an individual’s social security number.” O.C.G.A. § 10-1-393.8(a)(1). The Georgia Supreme Court
held that this language did not create a duty to prevent negligent disclosures of social security numbers—
the only conduct at issue in the case before it—but assumed without deciding that the statute “create[d] a
duty enforceable in tort to refrain from intentionally disclosing social security numbers . . . .” McConnell,
828 S.E.2d at 816. Here, the Amended Complaint does say that one G4S employee, Billy Knight, provided
the document containing the social security numbers to Bradley Harris (another G4S employee), and that
Harris in turn distributed the information to eight G4S supervisors (and also may have printed copies and
placed them in patrol cars). (Doc. 10, p. 5.) While this conduct indicates that G4S employees intentionally
provided the social security numbers to others, the Amended Complaint also states that those provided with
the information were also G4S employees. The plain language of the statute is clear that “‘publicly post’
or ‘public display’ means to intentionally communicate or otherwise make available to the general public.”
O.C.G.A. § 10-1-393.8(a)(1). Thus, any potential claim Plaintiffs may have under this statute also fails as
the Amended Complaint only alleges that G4S employees shared the social security numbers with other
employees and not the general public.


                                                     9
 Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 10 of 12



protect Plaintiffs’ information against negligent disclosure. Accordingly, even if Plaintiffs have

standing and intended to assert a negligence claim, the claim is subject to dismissal as a matter of

law.

III.   Plaintiffs’ Invasion of Privacy Claim

       Plaintiffs also allege that G4S “is liable to [them] for the invasion of their privacy.” (Doc.

10, p. 6.) In addition, the Amended Complaint states that “[t]his invasion is highly offensive to

any reasonable person.” (Id.) Under Georgia law,

       there are four disparate torts under the common name of invasion of privacy. These
       four torts may be described briefly as: (1) intrusion upon the plaintiff’s seclusion
       or solitude, or into his private affairs; (2) public disclosure of embarrassing private
       facts about the plaintiff; (3) publicity which places the plaintiff in a false light in
       the public eye; and (4) appropriation, for the defendant’s advantage, of the
       plaintiff’s name or likeness.

 Bullard v. MRA Holding, LLC, 740 S.E.2d 622, 626 (Ga. 2013) (citation omitted). The

 Amended Complaint does not specify which of these tort claims Plaintiffs intend to assert against

 G4S. However, Plaintiffs’ allegations could, at best, fit only into the second category. To

 adequately plead a claim for public disclosure of embarrassing private facts, a plaintiff must

 allege that “(a) the disclosure of private facts [was] a public disclosure; (b) the facts disclosed to

 the public [were] private, secluded or secret facts and not public ones; [and] (c) the matter made

 public [was] offensive and objectionable to a reasonable man of ordinary sensibilities under the

 circumstances.” Cottrell v. Smith, 788 S.E.2d 772, 786 (Ga. 2016) (quoting Cabaniss v. Hipsley,

 151 S.E.2d 496, 501 (Ga. Ct. App. 1966)). Plaintiffs fail to meet this burden.

       First, Plaintiffs only allege that G4S handled their social security information in a way that

increased the likelihood of someone stealing it; they do not allege that the company actually made

the material public. Because the Amended Complaint asserts that only a small number of G4S

employees received the social security numbers, it cannot satisfy the first element. See 280



                                                 10
    Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 11 of 12



Partners, LLC v. Bank of N. Ga., 835 S.E.2d 377, 383 (Ga. Ct. App. 2019) (reiterating prior

holding that “‘to communicate a fact concerning the plaintiff’s private life to a single person or

even to a small group of persons’ is not sufficient to constitute a public disclosure”) (quoting

Mayor & City Council of Richmond Hill v. Maia, 784 S.E.2d 894, 904 (Ga. Ct. App. 2016)

(quoting Restatement of Torts 2d, § 652D (comment a)), rev’d on other grounds by City of

Richmond Hill v. Maia, 800 S.E.2d 573 (Ga. 2017)). In addition, Plaintiffs cannot satisfy the third

element because social security numbers are not “offensive and objectionable” information. See

Cumberland Contractors, Inc. v. State Bank & Tr. Co., 755 S.E.2d 511, 517–18 (Ga. Ct. App.

2014) (publishing social security numbers does not constitute “disclos[ure of] embarrassing private

facts”); McConnell, 828 S.E.2d at 360 (allegations that social security numbers were published do

“not state a claim here because the matters disclosed were not offensive and objectionable”).

Because Plaintiffs cannot satisfy these elements of the tort, their claim must fail. Therefore, even

if the Plaintiffs have standing to assert an invasion of privacy claim, the claim is subject to

dismissal on the ground that Plaintiffs have not alleged that G4S communicated offensive and

objectionable information to the public. 5




5
  In their Amended Complaint, Plaintiffs also seek punitive damages. (Doc. 10, p. 7.) “Punitive damages
may be awarded only in such tort actions in which it is proven by clear and convincing evidence that the
defendant's actions showed willful misconduct, malice, fraud, wantonness, oppression, or that entire want
of care which would raise the presumption of conscious indifference to consequences.” O.C.G.A. § 51-12-
5.1(b). As the Court has dismissed both Plaintiffs’ negligence and invasion of privacy claims, their punitive
damages claim should be dismissed as well. See Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1304 (11th Cir.
2009) (“A punitive damages claim is derivative of a plaintiff’s tort claim, and where a court has dismissed
a plaintiff’s underlying tort claim, dismissal of a plaintiff’s punitive damages claim is also required.”).
Accordingly, the Court DISMISSES Plaintiffs’ punitive damages claim.


                                                     11
 Case 4:18-cv-00267-RSB-CLR Document 16 Filed 08/28/20 Page 12 of 12




                                      CONCLUSION

       In light of the foregoing, the Court GRANTS Defendant G4S Secure Solutions (USA)

Inc.’s Motion to Dismiss. (Doc. 11.) The Court DIRECTS the Clerk of Court to enter an

appropriate judgment of dismissal and to CLOSE this case.

       SO ORDERED, this 28th day of August, 2020.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                             12
